Citation Nr: 1033263	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-32 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral 
hearing loss prior to May 4, 2009.

2.  Entitlement to an initial rating in excess of 50 percent for 
bilateral hearing loss after May 4, 2009.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1951 to November 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

In a written statement submitted August 2010, prior to the 
promulgation of a decision in the current appeal, the Veteran 
asked that his claims be withdrawn from appellate review.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial compensable rating for 
bilateral hearing loss prior to May 4, 2009, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).

2.  The criteria for the withdrawal of the Substantive Appeal in 
the claim for entitlement to an initial rating in excess of 50 
percent for bilateral hearing loss after May 4, 2009, have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2009).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2009).

Here, following receipt of a Statement of the Case, the Veteran 
filed a substantive appeal (VAF 9) appealing the initial 
noncompensable (0 percent) rating assigned for his bilateral 
hearing loss.  Subsequently, in a May 2009 rating decision, the 
RO assigned an increased disability rating of 50 percent, 
effective May 4, 2009.  Thereafter, in a written statement 
submitted in August 2010, the Veteran, through his 
representative, asked that his appeals be withdrawn from 
appellate review.   38 C.F.R. § 20.204(a).

In view of his expressed desires, the Board concludes that 
further action with regard to these issues is not appropriate.  
The Board does not have jurisdiction over the withdrawn issues, 
and, as such, his appeals regarding entitlement to an initial 
compensable rating for bilateral hearing loss prior to May 4, 
2009, and for entitlement to an initial disability rating in 
excess of 50 percent for bilateral hearing loss after May 4, 
2009, are hereby dismissed.


ORDER

The issue of entitlement to an initial compensable rating for 
bilateral hearing loss prior to May 4, 2009, is dismissed without 
prejudice.  

The issue of entitlement to an initial rating in excess of 50 
percent for bilateral hearing loss after May 4, 2009, is 
dismissed without prejudice.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


